Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 1 of 19




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No.: 19-cv-00874-RBJ-MEH

   WARNER RECORDS INC., et al.

                   Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.

                   Defendant.


                                 STIPULATED PROTECTIVE ORDER


            Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, and upon the stipulation

    of Plaintiffs Warner Records Inc., et al. (collectively, “Plaintiffs”) and Charter Communications,

    Inc. (“Defendant”), good cause having been shown, it is hereby ORDERED as follows:

           1.      Protected Information

            “Protected Information” means any information of any type, kind, or character that is

    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by any of the producing or

    receiving persons, whether it be a document, information contained in a document, information

    revealed during a deposition, information revealed in an interrogatory answer, or otherwise.

           2.      Designation Criteria

                a. CONFIDENTIAL Information. A producing party, including any party to this

   action and any nonparty producing information or material voluntarily or pursuant to a subpoena

   or court order, shall designate as CONFIDENTIAL only such information that the producing party

   in good faith believes in fact is non-public, sensitive or confidential information. Information that

   is generally available to the public, such as public filings, advertising materials, and the like, shall


                                                      1
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 2 of 19




   not be designated as CONFIDENTIAL. Information and documents that may be designated as

   CONFIDENTIAL include, but are not limited to, confidential technical, sales, marketing,

   financial, or other commercially sensitive information.               Correspondence and other

   communications and documents between the parties or with nonparties may be designated as

   CONFIDENTIAL if the communication was made with the understanding or reasonable

   expectation that the information would not become generally available to the public.

              b. HIGHLY CONFIDENTIAL Information.

                   i.    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information. A

                   producing party, including any party to this action and any nonparty producing

                   information or material voluntarily or pursuant to a subpoena or court order, shall

                   designate as HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY only

                   such information that is particularly sensitive information that the producing party

                   believes in good faith cannot be disclosed without creating a substantial risk of

                   harm to the producing party. HIGHLY CONFIDENTIAL – ATTORNEYS’

                   EYES ONLY information includes but is not limited to proprietary marketing,

                   financial, sales, research and development, or technical data/information; or

                   commercially sensitive competitive information, including, without limitation,

                   information relating to future products, strategic or business plans, competitive

                   analyses, or artist agreements; personnel files, personal information that is

                   protected by law, settlement agreements or communications, customers’ or

                   subscribers’ personally identifiable information (including information that

                   reveals the identities of specific subscribers), and other sensitive information that,

                   if not restricted as set forth in this order, may subject the producing or disclosing

                   person to competitive or financial injury or potential legal liability to third

                   parties.


                                                    2
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 3 of 19




                    ii.   HIGHLY CONFIDENTIAL – SOURCE CODE Information. A producing

                    party, including any party to this action and any nonparty producing information

                    or material voluntarily or pursuant to a subpoena or court order, shall designate as

                    HIGHLY CONFIDENTIAL – SOURCE CODE only non-public computer object

                    code or other executable code or source code or similar programming statements

                    or instructions that in general are converted into machine language by compilers,

                    assemblers, or interpreters.

               c. Notwithstanding the above, “Protected Information” shall not include information

   that was in the public domain at the time of disclosure; information that the receiving party can

   show, by written document, was in its lawful possession at the time of disclosure; or information

   that lawfully came into the recipient’s possession from another source without restriction as to

   disclosure, provided such other source had the right to make the disclosure to the receiving party.

          3.      Use of Protected Information

          All Protected Information provided by any party or nonparty in the course of this litigation

   shall be used solely for the purpose of preparation, trial, and appeal of this litigation and for no

   other purpose, and shall not be disclosed except in accordance with the terms hereof.

          4.      Marking of Documents

          Documents provided in this litigation may be designated by any party, or any nonparty

   producing information or material voluntarily or pursuant to a subpoena or a court order, as

   Protected Information by marking each page of the documents so designated with a stamp

   indicating that the information is “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” In lieu

   of marking the original of a document, if the original is not provided, the designating party may

   mark the copies that are provided. Originals shall be preserved for inspection. Electronic

   documents and electronically stored information produced natively may be designated by the

   producing person or by any party as Protected Information by labeling the file name as


                                                    3
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 4 of 19




   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” but to the extent such labeling is

   impossible or impractical, documents and electronically stored information produced natively

   may be designated as Protected Information by other reasonable means agreed to by and between

   the producing party and the receiving party in writing. If a hard copy of a document produced

   natively is used in the case as an exhibit or otherwise, the party using it shall mark each page as

   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”                       Parties requesting production of

   documents or information from nonparties, whether by subpoena or otherwise, must notify such

   nonparties of this Order and their ability to designate documents and information as

   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

          5.      Qualified Persons

          “Qualified Persons” means:

               a. For HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information:

                   i.     attorneys who are not employees of any named party to this action, but who

                   are retained as outside counsel by a named party in connection with this litigation,

                   and their support personnel;

                   ii.    a party’s in-house counsel who are actively working on this litigation,

                   provided such persons execute Attachment A agreeing to be bound by the terms

                   of this Protective Order;

                   iii.   actual or potential independent experts or consultants (and their respective

                   support personnel) engaged in connection with this litigation. Prior to disclosure

                   of any HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY information,

                   such persons must execute Attachment A agreeing to be bound by the terms of

                   this Protective Order (such signed document to be maintained by the attorney

                   retaining such person) and have been disclosed in writing by notice to all counsel

                   as a recipient of HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                                                    4
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 5 of 19




               information; provided, however, that such persons shall not receive HIGHLY

               CONFIDENTIAL – ATTORNEYS’ EYES ONLY information prior to the

               expiration of the four-day objection period set forth in paragraph 14(b) and

               resolution of any challenge thereunder. Independent experts or consultants under

               this paragraph shall not include current employees, officers, directors or agents of

               parties or affiliates of parties;

               iv.   this Court and its staff and any other tribunal or dispute resolution officer

               duly appointed or assigned in connection with this litigation;

               v.    litigation vendors and court reporters who agree to keep the information

               confidential;

               vi.   any person who was an author of the HIGHLY CONFIDENTIAL –

               ATTORNEYS’            EYES          ONLY   information      or       received    the

               CONFIDENTIAL/HIGHLY CONFIDENTIAL information prior to its disclosure

               in litigation and who agrees to keep the information confidential.

           b. For HIGHLY CONFIDENTIAL – SOURCE CODE Information:

               i.    attorneys who are not employees of any named party to this action, but who

               are retained as outside counsel by a named party, and their support personnel;

               ii.   actual or potential independent experts or consultants (and their respective

               support personnel) engaged in connection with this litigation. Prior to disclosure

               of any HIGHLY CONFIDENTIAL – SOURCE CODE information, such persons

               must execute Attachment A agreeing to be bound by the terms of this Protective

               Order (such signed document to be maintained by the attorney retaining such

               person) and have been disclosed in writing by notice to all counsel as a recipient

               of HIGHLY CONFIDENTIAL – SOURCE CODE information; provided,

               however, that such persons shall not receive HIGHLY CONFIDENTIAL –


                                                   5
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 6 of 19




                   SOURCE CODE information prior to the expiration of the four-day objection

                   period set forth in paragraph 14(b) and resolution of any challenge thereunder.

                   Independent experts or consultants under this paragraph shall not include current

                   employees, officers, directors or agents of parties or affiliates of parties;

                   iii.   this Court and its staff and any other tribunal or dispute resolution officer

                   duly appointed or assigned in connection with this litigation;

                   iv.    litigation vendors and court reporters.

               c. For CONFIDENTIAL Information:

                   i.     the persons identified in subparagraphs 5(a) and 5(b);

                   ii.    such officers, directors, or employees of a party who are actively involved

                   in the prosecution or defense of this case;

                   iii.   any person who was an author of the CONFIDENTIAL information or

                   received the CONFIDENTIAL/HIGHLY CONFIDENTIAL information prior to

                   its disclosure in litigation and who agrees to keep the information confidential.

          6.      Source Code

               a. Any HIGHLY CONFIDENTIAL – SOURCE CODE produced in discovery shall

   be made available for inspection, in a format allowing it to be reasonably reviewed and searched,

   during normal business hours or at other mutually agreeable times, at an office of the designating

   party’s counsel or another mutually agreeable location. The source code shall be made available

   for inspection on a secured computer in a secured room, and the inspecting party shall not copy,

   remove, or otherwise transfer any portion of the source code onto any recordable media or

   recordable device. The designator may visually monitor the activities of the inspecting party’s

   representative during any source code review, but only to ensure that there is no unauthorized

   recording, copying, or transmission of the source code. The designator may also require the




                                                    6
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 7 of 19




   inspecting party’s representative to execute a non-disclosure agreement to ensure that the

   representative maintains the confidentiality of the source code.

               b. The inspecting party may request paper copies of limited portions of source code

   that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or for

   deposition or trial. The designator shall provide all such source code in paper form, including

   Bates numbers and the label “HIGHLY CONFIDENTIAL – SOURCE CODE.” The receiving

   party may take notes on a laptop and such notes shall be treated as HIGHLY CONFIDENTIAL –

   SOURCE CODE information under this Order; provided, however, that such notes shall be stored

   in an encrypted manner and may only be unencrypted during their use by a Qualified Person under

   paragraph 5(b)(i)–(ii). These notes may include file names and path names for files reviewed.

               c. The inspecting party shall maintain a record of any individual who has inspected

   any portion of the source code in electronic or paper form, and shall maintain all paper copies of

   any printed portions of the source code in a secured, locked area. The inspecting party shall not

   convert any of the information contained in the paper copies into any electronic format other than

   for the preparation of a pleading, exhibit, expert report, discovery document, deposition transcript,

   or other Court document. Any paper copies used during a deposition shall be retrieved at the end

   of each day and must not be left with a court reporter or any other unauthorized individual.

          7.      Disclosure at Depositions, Hearings and Trial

          Information disclosed at (a) the deposition of a party or one of its present or former

   officers, directors, employees, consultants, representatives, or independent experts retained by

   counsel for the purpose of this litigation, or (b) the deposition of a nonparty may be designated

   by any party as Protected Information by indicating on the record at the deposition that the

   testimony is “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” and is subject to the

   provisions of this Order.

          Any party also may designate information disclosed at a deposition, hearing or trial as


                                                    7
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 8 of 19




   Protected Information by notifying all parties in writing not later than thirty (30) days after receipt

   of the final transcript of the specific pages and lines of the transcript that should be treated as

   Protected Information thereafter.      All deposition transcripts shall be treated as HIGHLY

   CONFIDENTIAL for a period of fifteen (15) days after initial receipt of the final transcript. In

   the event that expedited disclosure may be required by a party due to an impending deadline

   regarding preparation of any filing or submission that requires consideration of the Protected

   Information in question, the concerned party shall negotiate in good faith for a shortened

   expiration period. Any portions so designated shall thereafter be treated in accordance with the

   terms of this Order.
          8.      Third-Party Productions

          Information produced in this lawsuit by non-parties pursuant to requests for production,

   depositions on written questions, or otherwise shall be presumptively designated as HIGHLY

   CONFIDENTIAL for a period of five (5) days following the parties’ receipt of such production.

   Within that five (5) day period, any party may notify all other parties that the production

   contains CONFIDENTIAL or HIGHLY CONFIDENTIAL information pertaining to that party.

   Upon receiving such notification, all other parties must then provisionally treat such production

   as CONFIDENTIAL or HIGHLY CONFIDENTIAL, as set forth in the notification, for a period

   of twenty-five (25) days from the date of such notice. Within that twenty-five (25) day period,

   the notifying party shall designate the specific information within the production that the party

   believes is CONFIDENTIAL or HIGHLY CONFIDENTIAL. After that twenty-five (25) day

   period, information that was not marked as CONFIDENTIAL or HIGHLY CONFIDENTIAL

   shall not retain its provisional designation.

          Counsel for a party or a nonparty witness shall have the right to exclude from depositions

   any person who is not authorized to receive Protected Information pursuant to this Protective

   Order, but such right of exclusion shall be applicable only during periods of examination or


                                                      8
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 9 of 19




   testimony during which Protected Information is being used or discussed.

          To the extent possible, the court reporter shall segregate into separate transcripts

   information designated as Protected Information with blank, consecutively numbered pages being

   provided in a non-designated main transcript. The separate transcript containing Protected

   Information shall have page numbers that correspond to the blank pages in the main transcript.

          9.      Disclosure to Qualified Persons

          Protected Information shall not be disclosed or made available by the receiving party to

   persons other than Qualified Persons except as necessary to comply with applicable law or the

   valid order of a court of competent jurisdiction; provided, however, that in the event of a

   disclosure compelled by law or court order, the receiving party will so notify the producing party

   as promptly as practicable (and prior to making such disclosure) and shall seek application of this

   Protective Order or an agreement to treat such information as confidential.

          Notwithstanding the restrictions on use in this Order, any party may disclose

   CONFIDENTIAL or HIGHLY CONFIDENTIAL information to (i) any employee of the

   producer of the information; and (ii) any person who authored the information in whole or part or

   who received such information. Any party is free to use its own Protected Information for any

   purpose, and no use by the producing party shall affect or otherwise act as a waiver with respect

   to the confidential status of that information so long as the Protected Information has not been

   publicly disclosed.

          10.     Unintentional Disclosures

          Documents unintentionally produced without designation as Protected Information later

   may be designated and shall be treated as Protected Information from the date written notice of

   the designation is provided to the receiving party. If a receiving party learns of any unauthorized

   disclosure of Protected Information, the party shall promptly upon learning of such disclosure

   inform the producing party of such disclosure and shall make all reasonable efforts to prevent


                                                    9
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 10 of 19




   disclosure by each unauthorized person who received such information.

          11.      Documents Produced for Inspection Prior to Designation

           In the event documents are produced for inspection prior to designation, the documents

    shall be treated as HIGHLY CONFIDENTIAL during inspection. At the time of copying for the

    receiving parties, Protected Information shall be marked prominently as “CONFIDENTIAL” or

    “HIGHLY CONFIDENTIAL” by the producing party.

          12.      Consent to Disclosure and Use in Examination

           Nothing in this order shall prevent disclosure beyond the terms of this order if each party

    designating the information as Protected Information consents to such disclosure or if the Court,

    after notice to all affected parties and nonparties, orders such disclosure. Nor shall anything in

    this order prevent any counsel of record from utilizing Protected Information in the examination

    or cross-examination of any person who is indicated on the document as being an author, source,

    or recipient of the Protected Information, irrespective of which party produced such information.

    Nothing herein shall limit in any way a producing party’s right to use or disclose its own

    Protected Information for any purpose.

          13.      Disclosure in Mediations, Hearing and Trial

           CONFIDENTIAL and HIGHLY CONFIDENTIAL information may be disclosed in any

    mediation, settlement conference, hearings and the trial of this case without any requirement that

    the mediator, Court, Court officials, those persons impaneled as potential jurors or those persons

    comprising the actual jury sign any written agreement to be bound by the terms of this Protective

    Order. At any public hearing or trial, a party may make requests to the Court to take steps to

    protect the confidentiality of Protected Information to the extent appropriate and practical.

          14.      Challenging the Designation

                a. Protected Information. A party shall not be obligated to challenge the propriety

   of a designation of Protected Information at the time such designation is made, and a failure to do


                                                    10
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 11 of 19




   so shall not preclude a subsequent challenge to the designation. In the event that any party to this

   litigation disagrees at any stage of these proceedings with the designation of any information as

   Protected Information, the parties shall first try to resolve the dispute in good faith on an informal

   basis, such as by production of redacted copies. If the dispute cannot be resolved, the objecting

   party may invoke this Protective Order by objecting in writing to the party who designated the

   document or information as Protected Information. The designating party shall then have twenty-

   one (21) days to move the Court for an order preserving the designated status of the disputed

   information. The disputed information shall remain Protected Information unless and until the

   Court orders otherwise. Failure to move for an order shall constitute a termination of the status of

   such item as Protected Information.

              b. Expert or Consultant Qualified Persons. In the event that any party in good faith

   disagrees with the designation of an actual or potential independent expert or consultant as a

   Qualified Person or the disclosure of particular Protected Information to such expert or consultant,

   the objecting party must serve, within four (4) business days of such designation, a written

   objection to the designation. The parties shall first try to resolve the dispute in good faith on an

   informal basis. If the dispute cannot be resolved, the objecting party shall have eight (8) business

   days from the date of the designation (or in the event particular Protected Information is requested

   subsequent to the designation of the Qualified Person, eight (8) days from service of the request)

   to move the Court for an order denying the designated expert or consultant (a) status as a Qualified

   Person, or (b) access to particular Protected Information. The objecting person shall have the

   burden of demonstrating that disclosure to the disputed expert or consultant would expose the

   objecting party to risk of serious harm. Upon the timely filing of such a motion, no disclosure of

   Protected Information shall be made to the disputed expert or consultant unless and until the Court

   enters an order preserving the designation of the person as a Qualified Person.




                                                    11
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 12 of 19




                c. Non-Qualified Persons. In the event that a party in good faith contends that certain

   Protected Information should be shared with any non-Qualified Persons, such party may make

   such request in writing to the producing party. The parties shall first attempt to resolve the request

   for such exception in good faith. In the event a dispute over a non-Qualified Person’s access to

   Protected Information cannot be resolved informally, the party seeking an exception to allow non-

   Qualified Persons to access Protected Information may seek relief from the Court. The party

   seeking such exception shall have the burden of demonstrating that disclosure to the non-Qualified

   Person is necessary and would not subject the producing party to a risk of serious harm. No

   disclosure of Protected Information shall be made to a non-Qualified person unless and until the

   Court enters an order permitting such disclosure.

          15.      Manner of Use in Proceedings / Filing Under Seal

          In the event a party wishes to use any Protected Information in any affidavits, declarations,

   briefs, memoranda of law, or other papers filed with the Court in this action, the filing party may

   first request permission from the producing party to de-designate the Protected Information for

   public filing, if appropriate. In the event the producing party maintains the Protected Information

   designation, the filing party shall file the document (or a portion of the document) as a restricted

   document pursuant to and consistent with Local Civil Rule 7.2 and the Presiding Judge’s Practice

   Standards. Nothing in this Order supersedes or replaces any provision of Local Civil Rule 7.2 or

   the Presiding Judge’s Practice Standards.

          16.      Return of Documents

          Not later than one hundred and twenty (120) days after conclusion of this litigation and

   any appeal related to it, any Protected Information, all reproductions of such information, and any

   notes, summaries, or descriptions of such information in the possession of any of the persons

   specified in paragraph 5 (except subparagraph 5(a)(iv)–(vi) and 5(b)(iii)–(iv)) shall be returned to

   the producing party or destroyed, except as the parties may otherwise agree or this Court may


                                                    12
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 13 of 19




   otherwise order or to the extent such information has been used as evidence at any trial or hearing.

   Notwithstanding this obligation to return or destroy information, counsel may retain attorney work

   product and any documents that were filed with the Court, including document indices, but such

   work product and court filings shall remain subject to this Order. Counsel are not required to

   delete information that may reside on electronic back-up systems, to the extent such information

   is not readily accessible and would be unduly burdensome to locate and remove; however, the

   parties agree that no Protected Information shall be retrieved from the electronic back-up systems

   after conclusion of this litigation and any related appeals.

          17.     Ongoing Obligations and Continuing Jurisdiction of the Court

           Insofar as the provisions of this Protective Order, or any other protective orders entered

    in this litigation, restrict the communication and use of the information protected by it, such

    provisions shall continue to be binding after the conclusion of this litigation, except that (a)

    there shall be no restriction on documents that are used as exhibits in open court unless such

    exhibits were filed under seal, and (b) a party may seek the written permission of the producing

    party or order of the Court with respect to dissolution or modification of this, or any other,

    protective order. This Court shall retain jurisdiction over the parties and any other person who

    has had access to Protected Information pursuant to this Order to enforce the Order’s provisions.

          18.     Advice to Clients

           This Order shall not bar any attorney in the course of rendering advice to such attorney’s

    client with respect to this litigation from conveying to any party client the attorney’s evaluation

    in a general way of Protected Information produced or exchanged under the terms of this order;

    provided, however, that in rendering such advice and otherwise communicating with the client,

    the attorney shall not disclose the specific contents of any Protected Information produced by

    another party if such disclosure would be contrary to the terms of this Protective Order.

          19.     Duty to Ensure Compliance


                                                    13
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 14 of 19




            Any party designating any person as a Qualified Person shall have the duty to reasonably

    ensure that such person observes the terms of this Protective Order and shall be responsible upon

    breach of such duty for the failure of such person to observe the terms of this Protective Order.

    This Order shall be binding upon and inure to the benefit of the parties and their successors-in-

    interest.

           20.    Inadvertent Production and Waiver of Privileged Documents and

   Information

            In addition to Federal Rule of Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence

    502, the parties agree that the inadvertent production or disclosure of documents or information

    subject to the attorney-client privilege, work product immunity, or any other applicable privilege

    or immunity from disclosure shall not constitute a waiver of, nor a prejudice to, any claim that

    such or related material is Protected Information, privileged, or protected by the work product

    immunity or any other applicable privilege, provided that the producing party promptly notifies

    the receiving party in writing after discovery of such inadvertent production or disclosure. Such

    inadvertently produced or disclosed documents or information, including all copies thereof, shall

    be returned to the producing party or destroyed immediately upon request. The receiving party

    shall also immediately destroy any notes or other writing or recordings that summarize, reflect,

    or discuss the content of such privileged or Protected Information.

            No use shall be made of such documents or information in discovery, in deposition, in

    court filings or at trial. Nor shall such documents or information be shown to anyone, after a

    request for their return, who is not entitled to have access to them. The receiving party may move

    the Court for an order compelling production of any inadvertently produced or disclosed

    document or information, but the motion shall not assert as a ground for production the fact of the

    inadvertent production or disclosure, nor shall the motion disclose, summarize, characterize, or

    otherwise use the content of the inadvertently produced document or information (beyond any


                                                   14
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 15 of 19




    non-privileged information sufficient to provide the Court with necessary context to resolve the

    motion).

          21.     Modification and Exceptions

           Any party may seek an order of this Court modifying this Protective Order or granting an

    exception to it. A party seeking an exception to this Order shall bear the burden of establishing

    the need for such exception and that the producing party will not be substantially harmed thereby.


          DATED this 6th day of September 2019.

                                                        BY THE COURT:




                                                        ___________________________________
                                                        R. Brooke Jackson
                                                        United States District Judge


   STIPULATED AS TO FORM AND SUBSTANCE:

    Dated: September 4, 2019                   /s/ Mitchell A. Kamin
                                               Mitchell A. Kamin (pro hac vice)
                                               Neema T. Sahni (pro hac vice)
                                               Mark Chen (pro hac vice)
                                               COVINGTON & BURLING LLP
                                               1999 Avenue of the Stars, Suite 3500
                                               Los Angeles, California 90067-4643
                                               Telephone: (424) 332-4800
                                               mkamin@cov.com
                                               nsahni@cov.com
                                               mychen@cov.com

                                               Jonathan M. Sperling (pro hac vice)
                                               William O’Neill (pro hac vice)
                                               COVINGTON & BURLING LLP
                                               The New York Times Building
                                               620 Eighth Avenue
                                               New York, NY 10018-1405

                                                   15
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 16 of 19




                                    Telephone: (212) 841-1000
                                    jsperling@cov.com
                                    woneil@cov.com

                                    Megan M. O’Neill (pro hac vice)
                                    COVINGTON & BURLING LLP
                                    850 Tenth Street, NW
                                    Washington, DC 20001-4956
                                    Telephone: (202) 662-6000
                                    moneill@cov.com

                                    Janette L. Ferguson, Esq.
                                    Benjamin M. Leoni, Esq.
                                    LEWIS BESS WILLIAMS & WEESE, P.C.
                                    1801 California Street, Suite 3400
                                    Denver, CO 80202
                                    Tel: (303) 861-2828
                                    Facsimile: (303) 861-4017
                                    jferguson@lewisbess.com
                                    bleoni@lewisbess.com

                                    Matthew J. Oppenheim (pro hac vice)
                                    Scott A. Zebrak (pro hac vice)
                                    Jeffrey M. Gould (pro hac vice)
                                    Kerry M. Mustico (pro hac vice)
                                    OPPENHEIM + ZEBRAK, LLP
                                    4530 Wisconsin Ave. NW, 5th Fl.
                                    Washington, DC 20016
                                    Telephone: (202) 621-9027
                                    matt@oandzlaw.com
                                    scott@oandzlaw.com
                                    jeff@oandzlaw.com
                                    kerry@oandzlaw.com

                                    Attorneys for Plaintiffs

                                     /s/ Michael S. Elkin
                                     Michael S. Elkin
                                     Thomas Patrick Lane
                                     Seth E. Spitzer
                                     WINSTON & STRAWN LLP
                                     200 Park Avenue
                                     New York, NY 10166-4193
                                     Telephone: (212) 294-6729

                                       16
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 17 of 19




                                     melkin@winston.com
                                     tlane@winston.com
                                     sspitzer@winston.com

                                     John M. Tanner
                                     Craig D. Joyce
                                     FAIRFIELD AND WOODS, P.C.
                                     1801 California St., Suite 2600
                                     Denver, CO 80202
                                     Telephone: (303) 830-2400
                                     jtanner@fwlaw.com
                                     cjoyce@fwlaw.com

                                     Jennifer A. Golinveaux
                                     WINSTON & STRAWN LLP
                                     101 California Street, 35th Floor
                                     San Francisco, CA 94111
                                     Telephone: (415) 591-1000
                                     jgolinveaux@winston.com

                                     Attorneys for Defendant




                                        17
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 18 of 19




                    STIPULATED PROTECTIVE ORDER – Attachment A

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No.: 19-cv-00874-MSK-MEH

   WARNER RECORDS INC., et al.

                 Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.

                 Defendant.


                      ACKNOWLEDGMENT OF PROTECTIVE ORDER



          I,     [name], state the following under penalties of perjury as provided by law:

          I am   [position] for        [employer].   I will be receiving Confidential and/or

   Highly Confidential information that is covered by the Stipulated Protective Order governing

   this case and entered by the Court on September ___, 2019. I have read the Stipulated
   Protective Order and understand that the Confidential and/or Highly Confidential information

   is provided pursuant to the terms and conditions in that Order.

          I agree to be bound by the Stipulated Protective Order. I agree to use the Confidential

   and/or Highly Confidential information solely for purposes of this case. I understand that

   neither the Confidential and/or Highly Confidential information nor any notes concerning that

   information may be disclosed to anyone that is not bound by the Stipulated Protective Order.

   I agree to return the Confidential and/or Highly Confidential information and any notes

   concerning that information to the attorney for the producer of Confidential and/or Highly

   Confidential information or to destroy the information and any notes at the attorney’s request

                                                18
Case 1:19-cv-00874-RBJ-MEH Document 63 Filed 09/06/19 USDC Colorado Page 19 of 19




   as required by the Stipulated Protective Order.

          I submit to the jurisdiction of the Court that issued the Protective Order for purposes

   of enforcing that Order. I give up any objections I might have to that Court's jurisdiction over

   me or to the propriety of venue in that Court.




                                       Name:

                                       Title:

                                       Date




                                                    19
